Appellant claimed counsel was ineffective for failing to advise
                            the district court of appellant's mental illness and for failing to seek a
                            competency evaluation prior to the entry of appellant's guilty plea.
                            Appellant failed to demonstrate deficiency or prejudice because even if his
                            alleged facts were true, he would not have been entitled to relief. See
                            Hargrove v. State, 100 Nev. 498, 502-03, 686 P.2d 222, 225 (1984). Having
                            a mental illness, being under the care of a mental health professional, and
                            taking medication for a mental illness does not alone indicate that counsel
                            should have suspected that appellant lacked "sufficient present ability to
                            consult with his lawyer with a reasonable degree of rational
                            understanding. . . [or] a rational as well as factual understanding of the
                            proceedings against him." Melchor-Gloria v. State, 99 Nev. 174, 180, 660
                            P.2d 109, 113 (1983) (quoting Dusky v. United States, 362 U.S. 402
                            (1960)). Further, that appellant's counsel in an unrelated case suspected
                            appellant's competency in November did not mean that appellant was
                            incompetent when he entered his guilty plea the previous July. We
                            therefore conclude that the district court did not err in denying these
                            claims.
                                          Appellant also claimed that he received ineffective assistance
                            of appellate counsel. To prove ineffective assistance of appellate counsel, a
                            petitioner must demonstrate (a) that counsel's performance was deficient
                            in that it fell below an objective standard of reasonableness and (b)
                            resulting prejudice in that the omitted issue would have a reasonable
                            probability of success on appeal. Kirksey, 112 Nev. at 998, 923 P.2d at
                             1114. Appellate counsel is not required to—and will be most effective
                            when he does not—raise every non-frivolous issue on appeal. Jones v.
                            Barnes, 463 U.S. 745, 751 (1983), as limited by Smith v. Robbins, 528 U.S.

SUPREME COURT
          OF
         NEVADA
                                                                   2
(0) 1947A         C)   1.


   [13                      LT, •     r    _                                                  LisagtA13
                                                                                                -    :-     II
                           259, 288 (2000); Ford v. State, 105 Nev. 850, 853, 784 P.2d 951, 953
                           (1989). Both components of the inquiry must be shown. Strickland, 466
                           U.S. at 697
                                            First, appellant claimed counsel was ineffective for failing to
                           argue that the guilty plea was invalid because of appellant's
                           incompetence. For the reasons discussed previously, appellant failed to
                           demonstrate that appellate counsel was deficient or that he was
                           prejudiced. Therefore, the district court did not err in denying this claim.
                                            Second, appellant claimed counsel was ineffective for failing to
                           argue that the habitual criminal charge was not properly set forth in the
                           information and that the district court erred in not first sentencing him to
                           the substantive crime charged and then invoking the recidivist statute.
                           Appellant failed to demonstrate deficiency or prejudice. The information
                           clearly set forth that appellant was being charged as a habitual criminal.
                           Further, the judgment of conviction unequivocally demonstrated that
                           appellant was convicted of the primary offense of grand larceny,
                           adjudicated a habitual criminal, and sentenced accordingly. We therefore
                           conclude that the district court did not err in denying these claims.
                           Accordingly, we
                                            ORDER the judgment of the district court AFFIRMED.




                                                        Gibbons


                                -.••s                       ,   J.
                           Douglas                                        Saitta


SUPREME COURT
        OF
     NEVADA
                                                                     3
(0) 1947A         4;1•44
             4 1 1:


                           ir           '
                 cc:   Hon. Michelle Leavitt, District Judge
                       Phillip B. Harper
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




 SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A


IIM%1MEMENEMIIN                                                EA